Case: 16-41219      Document: 00514608342         Page: 1    Date Filed: 08/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 16-41219                           August 20, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE GUADALUPE VEGA-ZAPATA, also known as Ricardo Gonzalez, also
known as Victor Guadalupe Medina,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-580-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before KING, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Jose Guadalupe Vega-Zapata pleaded guilty to illegal reentry and was
sentenced to a 36-month term of imprisonment.                    Vega-Zapata appealed
application of the eight-level aggravated felony enhancement of U.S.S.G.
§ 2L1.2(b)(1)(C) on the ground that the definition of “crime of violence” that it



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41219    Document: 00514608342    Page: 2   Date Filed: 08/20/2018


                                No. 16-41219

incorporates from 18 U.S.C, § 16(b) is unconstitutionally vague. We summarily
affirmed because United States v. Gonzalez-Longoria, 831 F.3d 670, 672–77
(5th Cir. 2016) (en banc), had rejected the vagueness challenge.
      In Sessions v. Dimaya, 138 S. Ct. 1204 (2018), the Supreme Court
disagreed with our view and held that the “crime of violence” definition in 18
U.S.C, § 16(b) is unconstitutional. It then granted Vega-Zapata’s petition for
a writ of certiorari, vacated our judgment, and remanded for further
consideration in light of Dimaya.
      Post-Dimaya, we have already considered another challenge to a
Sentencing Guidelines enhancement that incorporates the definition from the
now-unlawful federal statute. Relying on the Supreme Court’s holding that
the Guidelines are not subject to vagueness challenges, we held that Dimaya
does not prevent application of a Guideline that incorporates the statutory
“crime of violence” definition. United States v. Godoy, 890 F.3d 531, 541–42
(5th Cir. 2018). The parties agree that Godoy requires affirming Vega-Zapata’s
sentence.
      AFFIRMED.




                                      2